Name: Commission Regulation (EU) 2015/263 of 16 January 2015 amending Annexes I to IV to Council Regulation (EC) No 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters
 Type: Regulation
 Subject Matter: trade policy;  civil law;  justice;  organisation of the legal system
 Date Published: nan

 19.2.2015 EN Official Journal of the European Union L 45/2 COMMISSION REGULATION (EU) 2015/263 of 16 January 2015 amending Annexes I to IV to Council Regulation (EC) No 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1), and in particular Article 74(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 44/2001 lists the rules of national jurisdiction referred to in Articles 3(2) and 4(2) of the Regulation. Annex II contains the lists of courts or competent authorities that have jurisdiction in the Member States to deal with applications for a declaration of enforceability. Annex III lists the courts with which appeals may be lodged against decisions on a declaration of enforceability, and Annex IV enumerates the final appeal procedures against such decisions, (2) The Annexes of Regulation (EC) No 44/2001 have been amended on several occasions, most recently by Commission Regulation (EC) No 566/2013 (2), (3) Member States have notified the Commission of additional amendments to the lists set out in Annexes I to IV. It is therefore appropriate to publish consolidated versions of the lists contained in those Annexes, (4) Pursuant to Article 2 of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (3), this Regulation should, under international law, apply to the relations between the European Union and Denmark, (5) Regulation (EC) No 44/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I to IV to Regulation (EC) No 44/2001 are replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 16 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 12, 16.1.2001, p. 1. (2) OJ L 167, 19.6.2013, p. 29. (3) OJ L 299, 16.11.2005, p. 62. ANNEX ANNEX I Rules of jurisdiction referred to in Article 3 (2) and Article 4 (2)  in Bulgaria: Article 4, paragraph 1, point 2, of the Private International Law Code,  in the Czech Republic: Act No 91/2012 on private international law, in particular, its Article 6,  in Denmark: Article 246(2) and (3) of the Administration of Justice Act (lov om rettens pleje),  in Germany: Article 23 of the code of civil procedure (ZivilprozeÃ ordnung),  in Estonia: Article 86 (jurisdiction at the location of property) of the Code of Civil Procedure (Tsiviilkohtumenetluse seadustik), insofar as the claim is unrelated to that property of the person; Article 100 (claim for termination of application of standard terms) of the Code of Civil Procedure, insofar as the action is to be lodged with the court in whose territorial jurisdiction the standard term was applied,  in Greece: Article 40 of the code of civil procedure (Ã Ã Ã ´Ã ¹Ã ºÃ ±Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã ),  in France: Articles 14 and 15 of the civil code (Code civil),  in Croatia: Article 54 of the Act on the Resolution of Conflicts of Laws with the Regulations of Other Countries in Specific Relations,  in Ireland: the rules which enable jurisdiction to be founded on the document instituting the proceedings having been served on the defendant during his temporary presence in Ireland,  in Italy: Articles 3 and 4 of Law 218 of 31 May 1995,  in Cyprus: section 21(2) of the Courts of Justice Law No 14 of 1960, as amended,  in Latvia: section 27 and paragraphs 3, 5, 6 and 9 of section 28 of the Civil Procedure Law (Civilprocesa likums),  in Lithuania: Articles 783(3), 787 and 789(3) of the Code of Civil Procedure (Civilinio proceso kodeksas),  in Luxembourg: Articles 14 and 15 of the civil code (Code civil),  in Hungary: Article 57 of Law Decree No 13 of 1979 on International Private Law (a nemzetkÃ ¶zi magÃ ¡njogrÃ ³l szÃ ³lÃ ³ 1979. Ã ©vi 13. tÃ ¶rvÃ ©nyerejÃ ± rendelet),  in Malta: Articles 742, 743 and 744 of the Code of Organisation and Civil Procedure  Cap. 12 (KodiÃ i ta ² Organizzazzjoni u ProÃ edura Ã ivili  Kap. 12) and Article 549 of the Commercial Code  Cap. 13 (KodiÃ i tal-kummerÃ   Kap. 13),  in Austria: Article 99 of the Law on court Jurisdiction (Jurisdiktionsnorm),  in Poland: Article 11037 point 4 and Article 1110 of the Code of Civil Procedure (Kodeks postÃpowania cywilnego) in so far as the latter establishes jurisdiction exclusively on the basis of one of the following circumstances: the applicant is a Polish citizen or has their habitual residence, domicile or registered office in Poland,  in Portugal: Article 63(1) of the Code of Civil Procedure (CÃ ³digo de Processo Civil) in so far as it may encompass exorbitant grounds of jurisdiction, such as the courts for the place in which the branch, agency or other establishment is situated (if situated in Portugal) when the central administration (if situated in a foreign State) is the party sued and Article 10 of the Code of Labour Procedure (CÃ ³digo de Processo do Trabalho) in so far as it may encompass exorbitant grounds of jurisdiction, such as the courts for the place where the plaintiff is domiciled in proceedings relating to individual contracts of employment brought by the employee against the employer,  in Romania: Articles 1065-1081 under Title I International jurisdiction of Romanian courts  in Book VII International civil procedure  of Act No 134/2010 on the Code of Civil Procedure,  in Slovenia: Article 48(2) of the Private International Law and Procedure Act (Zakon o medarodnem zasebnem pravu in postopku) in relation to Article 47(2) of Civil Procedure Act (Zakon o pravdnem postopku) and Article 58 of the Private International Law and Procedure Act (Zakon o medarodnem zasebnem pravu in postopku) in relation to Article 59 of Civil Procedure Act (Zakon o pravdnem postopku),  in Slovakia: Articles 37 to 37e of Act No 97/1963 on Private International Law and the Rules of Procedure relating thereto,  in Finland: paragraphs 1 and 2 of Section 18(1) of Chapter 10 of the Code of Judicial Procedure (oikeudenkÃ ¤ymiskaari/rÃ ¤ttegÃ ¥ngsbalken),  in Sweden: the first sentence of the first paragraph of Section 3 of Chapter 10 of the Code of Judicial Procedure (rÃ ¤ttegÃ ¥ngsbalken),  in the United Kingdom: the rules which enable jurisdiction to be founded on: (a) the document instituting the proceedings having been served on the defendant during his temporary presence in the United Kingdom; or (b) the presence within the United Kingdom of property belonging to the defendant; or (c) the seizure by the plaintiff of property situated in the United Kingdom. ANNEX II The courts or competent authorities to which the application referred to in Article 39 may be submitted are the following:  in Belgium, the tribunal de premiÃ ¨re instance  or rechtbank van eerste aanleg  or erstinstanzliches Gericht   in Bulgaria, the Ã ¾Ã ºÃÃ Ã ¶Ã ½Ã ¸Ã  Ã Ã Ã ´ ,  in the Czech Republic, the okresnÃ ­ soudy ,  in Denmark, the byret ,  in Germany, (a) the presiding judge of a chamber of the Landgericht , (b) a notary in a procedure of declaration of enforceability of an authentic instrument,  in Estonia, the maakohus  (county court),  in Greece, the Ã Ã ¿Ã ½Ã ¿Ã ¼Ã µÃ »Ã ­Ã  Ã Ã Ã Ã Ã ¿Ã ´Ã ¹Ã ºÃ µÃ ¯Ã ¿ ,  in Spain, the Juzgado de Primera Instancia ,  in France: (a) the greffier en chef du tribunal de grande instance , (b) the prÃ ©sident de la chambre dÃ ©partementale des notaires  in the case of application for a declaration of enforceability of a notarial authentic instrument,  in Croatia, the opÃ inski sudovi  in civil matters, the OpÃ inski graÃ anski sud u Zagrebu  and the trgovaÃ ki sudovi  in commercial matters,  in Ireland, the High Court,  in Italy, the corte d'appello ,  in Cyprus, the Ã ÃÃ ±Ã Ã Ã ¹Ã ±Ã ºÃ  Ã Ã ¹Ã ºÃ ±Ã Ã Ã ®Ã Ã ¹Ã ¿  or in the case of a maintenance judgment the Ã Ã ¹Ã ºÃ ¿Ã ³Ã µÃ ½Ã µÃ ¹Ã ±Ã ºÃ  Ã Ã ¹Ã ºÃ ±Ã Ã Ã ®Ã Ã ¹Ã ¿ ,  in Latvia, the rajona (pilsÃ tas) tiesa ,  in Lithuania, the Lietuvos apeliacinis teismas ,  in Luxembourg, the presiding judge of the tribunal d'arrondissement ,  in Hungary, the tÃ ¶rvÃ ©nyszÃ ©k szÃ ©khelyÃ ©n mÃ ±kÃ ¶dÃ  jÃ ¡rÃ ¡sbÃ ­rÃ ³sÃ ¡g , and in Budapest the Budai KÃ ¶zponti KerÃ ¼leti BÃ ­rÃ ³sÃ ¡g ,  in Malta, the Prim' Awla tal-Qorti Ã ivili  or Qorti tal-MaÃ ¡istrati ta' GÃ §awdex fil-Ã ¡urisdizzjoni superjuri tagÃ §ha , or, in the case of a maintenance judgment, the ReÃ ¡istratur tal-Qorti  on transmission by the Ministru responsabbli gÃ §all-Ã ustizzja ,  in the Netherlands, the voorzieningenrechter van de rechtbank ,  in Austria, the Bezirksgericht ,  in Poland, the sÃ d okrÃgowy ,  in Portugal, the Tribunal de Comarca ,  in Romania, the Tribunal ,  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,  in Slovakia, okresnÃ ½ sÃ ºd ,  in Finland, the kÃ ¤rÃ ¤jÃ ¤oikeus/tingsrÃ ¤tt ,  in Sweden, the Svea hovrÃ ¤tt ,  in the United Kingdom: (a) in England and Wales, the High Court of Justice, or in the case of a maintenance judgment, the Family Court on transmission by the Secretary of State; (b) in Scotland, the Court of Session, or in the case of a maintenance judgment, the Sheriff Court on transmission by the Scottish Ministers; (c) in Northern Ireland, the High Court of Justice, or in the case of a maintenance judgment, the Magistrates' Court on transmission by the Department of Justice; (d) in Gibraltar, the Supreme Court of Gibraltar, or in the case of a maintenance judgment, the Magistrates' Court on transmission by the Attorney General of Gibraltar. ANNEX III The courts with which appeals referred to in Article 43 (2) may be lodged are the following:  in Belgium, (a) as regards appeal by the defendant, the tribunal de premiÃ ¨re instance  or rechtbank van eerste aanleg  or erstinstanzliche Gericht , (b) as regards appeal by the applicant, the Cour d'appel  or hof van beroep ,  in Bulgaria, the Ã Ã ¿Ã µÃ »Ã °Ã Ã ¸Ã ²Ã µÃ ½ Ã Ã Ã ´  Ã ¡Ã ¾Ã Ã ¸Ã  ,  in the Czech Republic, the okresnÃ ­ soudy ,  in Denmark, the landsret ,  in Germany, the Oberlandesgericht ,  in Estonia, the ringkonnakohus ,  in Greece the Ã Ã Ã µÃ Ã µÃ ¯Ã ¿ ,  in Spain, the Juzgado de Primera Instancia  which issued the contested decision, with the appeal to be solved by the Audiencia Provincial ,  in France: (a) the cour d'appel  on decisions allowing the application, (b) the presiding judge of the tribunal de grande instance , on decisions rejecting the application,  in Croatia, Ã ¾upanijski sud  through opÃ inski sud  in civil matters and Visoki trgovaÃ ki sud Republike Hrvatske  through trgovaÃ ki sud  in commercial matters,  in Ireland, the High Court,  in Italy, the corte d'appello ,  in Cyprus, the Ã ÃÃ ±Ã Ã Ã ¹Ã ±Ã ºÃ  Ã Ã ¹Ã ºÃ ±Ã Ã Ã ®Ã Ã ¹Ã ¿  or in the case of a maintenance judgment the Ã Ã ¹Ã ºÃ ¿Ã ³Ã µÃ ½Ã µÃ ¹Ã ±Ã ºÃ  Ã Ã ¹Ã ºÃ ±Ã Ã Ã ®Ã Ã ¹Ã ¿ ,  in Latvia, the apgabaltiesa  via the rajona (pilsÃ tas) tiesa ,  in Lithuania, the Lietuvos apeliacinis teismas ,  in Luxembourg, the Cour supÃ ©rieure de justice  sitting as a court of civil appeal,  in Hungary, the tÃ ¶rvÃ ©nyszÃ ©k szÃ ©khelyÃ ©n mÃ ±kÃ ¶dÃ  jÃ ¡rÃ ¡sbÃ ­rÃ ³sÃ ¡g  (in Budapest, the Budai KÃ ¶zponti KerÃ ¼leti BÃ ­rÃ ³sÃ ¡g ); the appeal is adjudicated by the tÃ ¶rvÃ ©nyszÃ ©k  (in Budapest, the FÃ vÃ ¡rosi TÃ ¶rvÃ ©nyszÃ ©k ),  in Malta, the Qorti tal-Appell  in accordance with the procedure laid down for appeals in the KodiÃ i ta' Organizzazzjoni u ProÃ edura Ã ivili  Kap.12 or in the case of a maintenance judgment by Ã itazzjoni  before the Prim' Awla tal-Qorti Ã ivili jew il-Qorti tal-MaÃ ¡istrati ta' GÃ §awdex fil-Ã ¡urisdizzjoni superjuri tagÃ §ha' ,  in the Netherlands, the rechtbank ,  in Austria, the Landesgericht  via the Bezirksgericht ,  in Poland, the sÃ d apelacyjny  via the sÃ d okrÃgowy ,  in Portugal, the Tribunal da RelaÃ §Ã £o  is the competent court. The appeals are launched, in accordance with the national law in force, by way of a request addressed to the court which issued the contested decision,  in Romania, the Curte de Apel ,  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,  in Slovakia, the court of appeal through the district court whose decision is being appealed,  in Finland, the hovioikeus/hovrÃ ¤tt ,  in Sweden, the Svea hovrÃ ¤tt ,  in the United Kingdom: (a) in England and Wales, the High Court of Justice, or in the case of a maintenance judgment, the Family Court; (b) in Scotland, the Court of Session, or in the case of a maintenance judgment, the Sheriff Court; (c) in Northern Ireland, the High Court of Justice, or in the case of a maintenance judgment, the Magistrates' Court; (d) in Gibraltar, the Supreme Court of Gibraltar, of in the case of a maintenance judgment, the Magistrates' Court. ANNEX IV The appeals which may be lodged pursuant to Article 44 are the following:  in Belgium, Greece, Spain, France, Italy, Luxembourg and the Netherlands, an appeal in cassation,  in Bulgaria, Ã ¾Ã ±Ã ¶Ã °Ã »Ã ²Ã °Ã ½Ã µ Ã ¿ÃÃ µÃ ´ Ã Ã ÃÃ Ã ¾Ã ²Ã ½Ã ¸Ã  Ã ºÃ °Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã µÃ ½ Ã Ã Ã ´ ,  in the Czech Republic, appellate review ( dovolÃ ¡nÃ ­ ), action to re-open proceedings ( Ã ¾aloba na obnovu Ã Ã ­zenÃ ­ ) and action in annulment ( Ã ¾aloba pro zmateÃ nost ),  in Denmark, an appeal to the HÃ ¸jesteret  with leave from the ProcesbevillingsnÃ ¦vnet ,  in Germany, a Rechtsbeschwerde ,  in Estonia, a kassatsioonikaebus ,  in Croatia, an appeal to the Vrhovni sud Republike Hrvatske ,  in Ireland, an appeal on a point of law to the Supreme Court,  in Cyprus, an appeal to the Supreme Court,  in Latvia, an appeal in cassation to the AugstÃ kÃ s tiesas SenÃ tÃ   via the apgabaltiesÃ  ,  in Lithuania, an appeal in cassation to the Lietuvos AukÃ ¡Ã iausiasis Teismas ,  in Hungary, felÃ ¼lvizsgÃ ¡lati kÃ ©relem ,  in Malta, no further appeal lies to any other court; in the case of a maintenance judgment the Qorti tal-Appell  in accordance with the procedure laid down for appeal in the kodiÃ i ta' Organizzazzjoni u Procedura Ã ivili  Kap. 12 ,  in Austria, a Revisionsrekurs ,  in Poland, skarga kasacyjna ,  in Portugal, an appeal on a point of law,  in Romania, a recursul ,  in Slovenia, an appeal to the Vrhovno sodiÃ ¡Ã e Republike Slovenije ,  in Slovakia, the dovolanie ,  in Finland, an appeal to the korkein oikeus/hÃ ¶gsta domstolen ,  in Sweden, an appeal to the HÃ ¶gsta domstolen ,  in the United Kingdom, a single further appeal on a point of law.